USCA4 Appeal: 21-1734      Doc: 24         Filed: 07/27/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1734


        JASAAN ALLAH QIYDAAR,

                            Plaintiff - Appellant,

                     v.

        PEOPLE ENCOURAGING PEOPLE, INC.,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Ellen Lipton Hollander, Senior District Judge. (1:17-cv-01622-ELH)


        Submitted: June 30, 2022                                          Decided: July 27, 2022


        Before NIEMEYER and RUSHING, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Jasaan Allah Qiydaar, Appellant Pro Se. Rafiq R. Gharbi, Ioana Kastellorizios,
        WHITEFORD, TAYLOR & PRESTON, LLP, Baltimore, Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1734      Doc: 24         Filed: 07/27/2022      Pg: 2 of 3




        PER CURIAM:

               Jasaan Allah Qiydaar appeals the district court’s order denying his motion for

        judgment notwithstanding the verdict, pursuant to Fed. R. Civ. P. 50(b), and his motion for

        a new trial, pursuant to Fed. R. Civ. P. 59(a). We affirm.

               First, when his informal brief is liberally construed, Erickson v. Pardus, 551 U.S.

        89, 94 (2007), Qiydaar argues that the district court erred by denying his Rule 50(b) motion

        as untimely filed. “To challenge the sufficiency of the evidence in a civil jury trial on

        appeal, a party must comply with Federal Rule of Civil Procedure 50[, which] sets out two

        different stages for such a challenge.” Belk, Inc. v. Meyer Corp., U.S., 679 F.3d 146, 154

        (4th Cir. 2012). First, under Rule 50(a), the party challenges “the sufficiency of the

        evidence before a case is submitted to the jury.” Id. Second, Rule 50(b) “sets forth the

        requirements for challenging the sufficiency of the evidence after the jury verdict and entry

        of judgment.” Id. at 155. A party is “not allowed” to seek relief under Rule 50(b) “unless

        the movant sought relief on similar grounds under Rule 50(a) before the case was submitted

        to the jury.” Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008) (emphasis added).

        Qiydaar did not move for judgment as a matter of law under Rule 50(a) “before the case

        [was] submitted to the jury.” Fed. R. Civ. P. 50(a)(2). Thus, he was “not allowed” to seek

        relief under Rule 50(b) after the jury had rendered its verdict, even if he did so before the

        entry of the judgment. Exxon Shipping Co., 554 U.S. at 485 n.5. Accordingly, the district

        court did not err by denying Qiydaar’s Rule 50(b) motion.

               As to Qiydaar’s Rule 59(a) motion, we review for abuse of discretion the denial of

        a motion for a new trial. Minter v. Wells Fargo Bank, N.A., 762 F.3d 339, 346 (4th Cir.

                                                     2
USCA4 Appeal: 21-1734       Doc: 24          Filed: 07/27/2022      Pg: 3 of 3




        2014). “A district court abuses its discretion when it acts arbitrarily or irrationally, fails to

        consider judicially recognized factors constraining its exercise of discretion, relies on

        erroneous factual or legal premises, or commits an error of law.” United States v. Dillard,

        891 F.3d 151, 158 (4th Cir. 2018) (internal quotation marks omitted).

               “A district court may grant a new trial only if the verdict: (1) is against the clear

        weight of the evidence; (2) is based upon false evidence; or (3) will result in a miscarriage

        of justice.” EEOC v. Consol Energy, Inc., 860 F.3d 131, 145 (4th Cir. 2017). “The crucial

        inquiry on review is whether an error occurred in the conduct of the trial that was so

        grievous as to have rendered the trial unfair.” Gentry v. E. W. Partners Club Mgmt. Co.,

        816 F.3d 228, 241 (4th Cir. 2016) (internal quotation marks omitted). After reviewing

        the record, we conclude that the district court did not abuse its discretion by denying

        Qiydaar’s motion.

               We therefore affirm the district court’s order. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                           AFFIRMED




                                                       3